Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       

DETAILED ACTION
Applicant’s amendment in the reply filed on 11/28/2022 is acknowledged. Claims 7-9 are pending.  Claims 7-9 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ye (CN 1218680 A).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/28/2022.
Ye teaches a Chinese medicinal liquid for treating burn and scald (see Title).
 Ye teaches a liquid is prepd. by extg. Radix Inulae (thus the claimed plant material), Radix Et Rhizoma Rhei, and Herba Solani Nigri (thus the claimed plant material) with ethanol (thus claim 9 is met) to obtain ext.; dissolving Borneolum Syntheticum in eucalyptus oil; emulsifying with Tween-80 and propylene glycol to obtain emulsion; adding the above ext.; and adding azone. It has antipyretic, toxic substance removing, analgesic, repercussive, antiinfectious, antibacterial (against staphylococcus aureus, gram pos. bacterium, fungus, and pseudomonas aeruginosa), pathogenic fire purging, granulation promoting, and wound healing effects; and is used by applying to wound surface (thus locally applying a cosmetic composition to the skin of the subject, thus claim 7 is met) to treat first and second degree burn and scald, with the advantages of short treatment course within one week and no residual scar (see Abstract). Ye teaches the burnt liquid according to claim 1, characterized in that the rhubarb is 600-700 g, the Solanum nigra 500-600 g, the earthy incense 100-200 g and the alcohol extract is 400-560 ml (thus the concentration of solanum nigra is about 1-2% in alcohol extract, thus claim 8 is met).
             Since the claimed plant material Solani nigri herba extract at the claimed concentration is applied to the skin topically, it is inherent that the claimed plant material is going to perform the claim designated function, which is to control sebum or reduce pores of the skin of the subject, no matter the cited reference teaches it or not.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 7-9 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hu et al (CN 105560151 A).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/28/2022.
Hu et al teach this invention relates to prepn. of hair care salt material. It comprises the following raw materials: natural sea salt 12-25, deionized water 80-100, Radix Inulae 10-12 (thus the claimed plant material), Herba Lycopi 7-11, Rhizoma Pinelliae 5-8, Semen Juglandis 6-10, Phlegmeeriurus fargesii (Herter) Climg 7-9, Fructus Arctii 3-5, Radix Polygoni Multiflori 5-8, tea tree oil 1-2, vitamin B5 1-3, coconut oil amphoteric sodium acetate 2-3, cationic guar gum 0.08-0.15, honey moisturizer 0.1-0.2. Prepn. method the hair care salt is as follows: drying the Semen Juglandis, pulverizing, sieving, pressing walnut oil, centrifuging; decocting black soya bean twice with water, mixing juice, soaking Radix Inulae, Herba Lycopi, Rhizoma Pinelliae, Phlegmeeriurus fargesii (Herter) Climg, Fructus Arctii and Radix Polygoni Multiflori, decocting (thus heated water, thus claim 9 is met), filtering, concg. into medicine liquor; heating deionized water, adding coconut oil amphoteric sodium acetate while stirring, stirring evenly, adding natural sea salt, walnut oil, concd. liq., tea tree oil, vitamin B5 and honey moisturizier, stirring well, adding cationic guar gum, stirring evenly, adding lactic acid or citric acid to adjust the pH value, evapg. to dryness. The hair care salt can clean the scalp (thus a type of skin, thus locally applying the cosmetic composition) and hair, has the effects of antibacterial, reliving itching, nourishing, removing scurf, preventing hair loss, maintaining scalp oil secretion balance (thus a method for controlling sebum, thus claim 7 is met), relieving scalp discomfort, improving hair quality, activating hair root, promoting hair follicle regeneration, promoting hair growth (see Abstract). Hu et al the invention discloses a salt for hair care and a preparation method thereof, which is prepared by taking the main raw materials in the following weight proportions: 12-25% natural sea salt, 80-100% deionized water, 10-12% inocula (thus claim 8 is met), 7- 11. Pinellia 5-8, walnut kernel 6-10, horsetail grass 7-9, burdock 3-5, Polygonum multiflorum 5-8, tea tree oil 1-2, vitamin B5? 1-3, sodium cocoamphoacetate 2- 3. Cationic guar gum 0.08-0.15, honey moisturizer 0.1-0.2. The product obtained by the invention is not only non-toxic and non-irritating, but also mild in nature and has no side effects in long-term use (page 1, last paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.


Applicant’s arguments have been considered but are moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655